SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2014 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A. CALENDÁRIO ANUAL 2015 CALENDÁRIO ANUAL DE EVENTOS CORPORATIVOS Denominação Social TIM PARTICIPAÇÕES S.A. Endereço da Sede Avenida das Américas, nº 3.434, Bloco 1, 7º andar - parte, Barra da Tijuca, Cidade e Estado do Rio de Janeiro, CEP: 22640-102 Endereço na Internet www.tim.com.br/ri Diretor de Relações com Investidores Nome: Rogério Tostes Lima E-mail: ri@timbrasil.com.br Telefone(s): 21-4109-3742 Fax: 21-4109-3990 Responsável pela Área de Relações com Investidores Nome: Leonardo Marques Wanderley E-mail: lwanderley@timbrasil.com.br Telefone(s): 21-4109-4017 Fax: 21-4109-3990 Jornais (e localidades) em que publica seus atos societários Diário Oficial do Estado do Rio de Janeiro Valor Econômico Jornal do Commercio A. AGENDAMENTO OBRIGATÓRIO Demonstrações Financeiras Anuais Completas relativas ao exercício social findo em 31/12/2014 EVENTO DATA Divulgação via IPE 03/02/2015 Demonstrações Financeiras Padronizadas – DFP relativas ao exercício social findo em 31/12/2014 EVENTO DATA Divulgação via ENET 03/02/2015 Demonstrações Financeiras Anuais traduzidas para o inglês relativas ao exercício social findo em 31/12/2014 (Informação obrigatória somente para as companhias do Novo Mercado e do Nível 2) EVENTO DATA Divulgação via IPE 03/02/2015 Formulário de Referência relativo ao exercício social em curso EVENTO DATA Divulgação via ENET 30/05/2015 Informações Trimestrais – ITR EVENTO – Divulgação via ENET DATA Referentes ao 1º trimestre 05/05/2015 Referentes ao 2º trimestre 04/08/2015 Referentes ao 3º trimestre 03/11/2015 Informações Trimestrais traduzidas para o inglês (Informação obrigatória somente para as companhias do Novo Mercado e do Nível 2) EVENTO – Divulgação via IPE DATA Referentes ao 1º trimestre 05/05/2015 Referentes ao 2º trimestre 04/08/2015 Referentes ao 3º trimestre 03/11/2015 Assembleia Geral Ordinária e Extraordinária EVENTO DATA Envio da proposta da administração via IPE 10/03/2015 Envio do Edital de Convocação via IPE 10/03/2015 Realização da Assembleia Geral Ordinária e Extraordinária 14/04/2015 Envio do sumário das principais deliberações ou da ata da Assembleia via IPE 14/04/2015 Reunião Pública com Analistas EVENTO DATA Realização de Reunião Pública com Analistas, aberta a outros interessados (Rio de Janeiro – local e data a definir) 11/2015 B. AGENDAMENTO FACULTATIVO (Eventos já programados quando da primeira apresentação do Calendário Anual) Reuniões do Conselho de Administração EVENTO DATA Reunião do Conselho de Administração – Demonstrações Financeiras (“DFs”) do exercício findo em 31 de dezembro de 2014. 03/02/2015 Envio da ata da Reunião do Conselho de Administração à BM&FBOVESPA 03/02/2015 EVENTO DATA Reunião do Conselho de Administração – Informações Trimestrais (“ITRs”) do 1º Trimestre 05/05/2015 Envio da ata da Reunião do Conselho de Administração à BM&FBOVESPA 05/05/2015 EVENTO DATA Reunião do Conselho de Administração – Informações Trimestrais (“ITRs”) do 2º Trimestre 04/08/2015 Envio da ata da Reunião do Conselho de Administração à BM&FBOVESPA 04/08/2015 EVENTO DATA Reunião do Conselho de Administração – Informações Trimestrais (“ITRs”) do 3º Trimestre 03/11/2015 Envio da ata da Reunião do Conselho de Administração à BM&FBOVESPA 03/11/2015 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TIM PARTICIPAÇÕES S.A. Date: December 10, 2014 By: /s/ Rogério Tostes Name: Rogério Tostes Title: IRO FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
